Title: From George Washington to Brigadier General Samuel Holden Parsons, 6 March 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Morris town 6th March 1777

I recd yours of the 19th Feby accompanied by one from Mr Jonathan Welles in behalf of his Nephew Major Welles who was made prisoner on Long Island. I am obliged to give the same Answer to this request that I have given to many others of the same Nature and that is, that I have endeavoured to avoid all imputations of partiality in negotiating the Exchange of prisoners, and therefore constantly directed Mr Loring the Commy of Prisoners in New York to give a preference to those who had been longest in Captivity. By this Rule Majr Welles will be intitled to an exchange whenever an Officer of equal rank is sent in by us, but when that will be I cannot tell, as you must have heard, that by a late Resolve of Congress, the Feild Officers taken at Trenton, are to be detained a while longer for a particular purpose. By the terms of the Cartel, Major Welles would not have been given up for Capt. Luke, being an officer of superior Rank. I dont know how to advise in regard to inlisting the privates who were sent out upon parole. If their Officers engaged that they should not serve till they were regularly released, some severities might be inflicted upon them, should Genl Howe hear that the prisoners were in Arms again. Much depends on the Terms on which they were released. If their Officers did not pledge themselves for them, I should suppose Genl Howe dismiss’d them for his own convenience, and that they had as good a right to enter the Service again, as Genl Howe had to force our Men into his by ill usage.
The Necessity that I am under for Troops obliges me to call upon you in the most pressing Manner to send forward those Men who have had the small pox with all possible expedition, it would be better if the Regiments could be compleated and brought intire into the Feild, but circumstanced as we now are we cannot wait. Colo. Charles Webb got an order a few days ago for four hundred Arms, and his Son told me

he had as many Men, I am informed that Colo. Wyllis’s Regt is likewise very forward. I dont know the State of any of the others, but I beg you will call for an immediate Return and intreat all the Colonels to exert themselves and try to get me some part of their Regiments immediately here. If any of the Companies march before they are compleat, an Officer should be left behind to make up the deficiency and bring the recruits after. I have wrote to every Quarter in the same terms, and if each Regiment would only send one hundred Men immediately, they would altogether amount to a respectable Number.
Be pleased to communicate the first part of this Letter to Mr Welles. Since writing which, I find I am under a Mistake of Names. Upon enquiry I find that the person meant is Capt. Welles of Colo. Gays Regiment taken upon York Island the 15th of Septemr. The Reason therefore of his not being preferred operates more strongly against him, as there are yet Officers of his Rank taken upon long Island and not exchanged.
To induce you to exert yourself more forcibly in forwardg on the Continental Troops, I communicate our Situation to you in Confidence. When Genl Lincolns Militia leave us, we shall only have the remains of the five Virginia Regiments, who do not amount altogether to more than five or six hundred Men, and two or three other Continental Battalions very weak. The Rest of our Army is composed of small parties of Militia from this State and Pennsylvania. If the Enemy do not move it will be a Miracle, nothing but Ignorance of our Numbers and Situation can protect us. I have wrote to Govr Trumbull to endeavour to send two thousand Militia immediately to peekskill, and I beg you will use your Influence to obtain this Reinforcement.
I have been so much misinformed as to the State of the new raised Regs. that I desire you will insist upon the Colonels making you actual Returns and transmit them to me. I am Dear Sir.
